Citation Nr: 1138721	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  06-05 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to January 1970 and from February 2003 to February 2004.  He served in the Alabama Army National Guard, with various periods of active duty for training (ACTDUTRA) and inactive duty for training (INACTDUTRA), in between these periods of active duty service beginning in August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2009, a Decision Review Officer (DRO) hearing was conducted regarding this matter.  A transcript of this hearing has been associated with the claims file.  This matter was remanded by the Board for additional development in December 2009.  

As noted in the Board's December 2009 remand, a January 2009 rating decision granted entitlement to service connection for bilateral hearing loss and tinnitus and denied entitlement to service connection for obstructive sleep apnea, bilateral carpal tunnel syndrome, asbestosis, bilateral shoulder impingement syndrome, and bilateral trochanter bursitis of the hips.  The Veteran did not file a notice of disagreement regarding these issues.  However, he was informed by the RO, who in this case also is the agency of original jurisdiction (AOJ), via a March 2009 letter that additional information had been received pertaining to them.  As was the case at the time of the December 2009 remand, there remains no further adjudicatory action has been taken.  See 38 C.F.R. § 3.156(b) (2011).  The Board thus does not have jurisdiction over the issues.  Therefore, they are referred to the AOJ for appropriate action.

The appeal once again is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The issues of entitlement to service connection for a cervical spine disorder, for a left knee disorder, and for a right knee disorder all unfortunately must be remanded again.  Although the Board sincerely regrets the additional delay this will cause, adjudication cannot proceed without further development.

VA has a duty to assist the Veteran in substantiating his claim.  This duty includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Reasonable efforts to help obtain records that are in Federal custody consist of making as many requests as are necessary to obtain them.  38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2) (2011).  Such request may cease, however, if it is determined that they do not exist or that further requests to obtain them would be futile.  Id.  The Veteran shall be notified if this circumstance arises.  38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(e)(1) (2011).

In a February 2011 statement, the Veteran asserted his belief that treatment records concerning his cervical spine, left knee, and right knee disorders housed at VA facilities in Mobile, Alabama, had not been considered.

Mobile, Alabama, VA treatment records dated through mid June 2008 are of record.  Review of the claims file does not reveal that any requests have been made regarding Mobile, Alabama, VA treatment records dated thereafter, however.  Fulfillment of the duty to assist requires that such requests be undertaken because the records have been identified as pertinent and therefore, if in existence, are needed to perform a fully informed adjudication of the claim.  A remand is necessary to accomplish this task.

"A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268 (1998).  

In the Board's December 2009 remand, the Veteran's contentions that his cervical spine and knee disorders were due to his service as well as that his cervical spine disorder was secondary to his service-connected lumbar strain disability were noted.  It next was noted that verification of all active duty, ACTDUTRA, and INACTDUTRA periods had not been undertaken.  Then, it was noted that although both a VA spine examination and a VA joints examination had been afforded to the Veteran in November 2004, the examiners who conducted these examinations "failed to provide any opinions as to whether any of [his] claimed disorders were related to [his] active duty, ACTDUTRA, or INACTDUTRA" service.  It finally was noted that there also was no opinion regarding whether the Veteran claimed "cervical spine disorder developed secondary to his service-connected lumbar spine disability."

Accordingly, development was directed to cure these deficiencies.  Requests were to be sent to all appropriate agencies to confirm the Veteran's periods of active duty, ACTDUTRA, and INACTDUTRA.  It then was to be made certain that all corresponding medical records had been associated with the claims file.  Arrangements also were to be made for the Veteran to undergo an appropriate VA examination complete with etiology opinions from the examiner.  Specifically, the examiner was to opine as to whether it is at least as likely as not that each of the Veteran's claimed disorders:  (1) if found to have pre-existed any period of active duty, ACTDUTRA, or INACTDUTRA, underwent an increase in service beyond natural progression, (2) if found not to have preexisted any period of active duty, ACTDUTRA, or INACTDUTRA, was incurred during any such period, and (3) was caused and/or aggravated by a service-connected disability, specifically the Veteran's lumbar spine disability.  A complete rationale for all opinions made was to be provided.  Further, such rationale was to be based on examination findings, historical records, and medical principles.

The National Personnel Records Center (NPRC) and the Defense Personnel Information Retrieval System was requested to verify the Veteran's two periods of active duty service in December 2009.  A response indicating that these periods were correct was received later that month.  In March 2010, Army National Guard records were requested from the Alabama Adjutant General.  The service personnel records received in response later that month contained details regarding the dates of the Veteran's ACTDUTRA and INACTDUTRA.  

The service treatment records received in response at the same time duplicated the three volumes of service treatment records already obtained by VA and associated with the claims file.  These records were dated during the Veteran's time in the Alabama Army National Guard as well as his during his second period of active duty service.  In addition, two photocopied pages of service treatment records dated during the Veteran's first period of active duty service already had been submitted by him for association with the claims file.  These records contained his complaints of symptoms associated with twisting his left knee in September 1968 and again in November 1968.  The first page, which is one-sided, contains the word "over" at the bottom and notes that the Veteran was to return for further evaluation in a few days.  The first entry on the second page is dated over a month later.

A VA joints examination as well as a VA spine examination was performed in May 2010.  Both of these examinations were conducted by one examiner.  The examiner interviewed the Veteran.  He reported cervical spine problems back to the late 1980's/early 1990's, an in-service left knee injury requiring a cast in 1968/1969, another left knee injury in September 1993, and right knee problems which began shortly after this 1993 left knee injury.  The examiner also reviewed the claims file.  Private treatment records were noted to confirm degenerative changes to the cervical spine dated from the early 2000's, a medial and lateral meniscus tear of the left knee in September 1993 which resulted in arthroscopic meniscectomy in November 1993, and right knee problems dating back to 1997.  Supporting documentation for the left knee injury in 1968/1969 was not found.  Upon physical assessment and diagnostic testing, degenerative disc disease of the cervical spine and bilateral osteoarthritis of the knees was diagnosed by the examiner.  The examiner opined that each of these disabilities preexisted the Veteran's active duty service from February 2003 to February 2004.  In this regard, the aforementioned private service treatment records were cited.  The examiner finally opined that none of the diagnosed disabilities had been aggravated during the February 2003 to February 2004 period of active duty service.  It was determined that the service treatment records from this period were negative for evidence of such aggravation.

The Board finds three ways in which its December 2009 remand directions were not complied with completely based on the above.

First, it was not ensured that all medical records corresponding with the Veteran's periods of active duty, ACTDUTRA, and INACTDUTRA had been associated with the claims file.  Voluminous service treatment records dated during the Veteran's time in the Alabama Army National Guard as well as his during his second period of active duty service have been obtained.  Only two photocopied pages of service treatment records dated during his first period of active duty service exist, however, and it appears they were submitted by the Veteran.  It is unclear whether more service treatment records for the period February 1968 to January 1970.  Indeed, the first page is incomplete given the reference at the bottom to "over."  It also mentions a plan to recheck the Veteran in a few days, but notation of this is missing since the first entry on the second page is dated over a month later. There is no indication whether the other records from that time period were lost, destroyed, or otherwise unavailable.  Indeed, there is no evidence that alternative sources for such records were searched if the NPRC could not locate them.  VA is obligated under the VCAA to undertake reasonable efforts to obtain all records that may be available for the Veteran's first period of active duty service.

Second, the opinions rendered by the examiner were not based on all the historical records.  This conclusion follows from the previous conclusion that additional service treatment records concerning the Veteran's first period of active duty service likely exist but have not been associated with the claims file.  It also follows from the examiner's finding of a lack of documentation to support the Veteran's report of an in-service left knee injury in 1968/1969.  Contrary to this finding, the two photocopied pages of service treatment records dated during his first period of active duty service currently associated with the claims file include his complaints of symptoms associated with twisting his left knee in September 1968 and again in November 1968.

Third, the examiner did not provide opinions regarding whether the Veteran's claimed cervical spine disorder, left knee disorder, and right knee disorder was caused and/or aggravated by his service-connected lumbar spine disability.  This is particularly important for the cervical spine disorder because secondary service connection has been asserted as a theory of entitlement with respect to it.  

The three aforementioned flaws must be rectified pursuant to Stegall.  Additional requests for service treatment records for the Veteran's first period of active duty service - February 1968 to January 1970 - must be made on remand must comply with the statutes and regulations cited above with respect to making reasonable efforts to help obtain records that may be in Federal custody.  New etiology opinions must be procured to take into account these service treatment records, updated VA treatment records, and any additional pertinent records identified by the Veteran which are obtained.  Specific discussion of the September and November 1968 service treatment records concerning the Veteran's left knee is required.  Also required is consideration of whether a relationship exists between the Veteran's service-connected lumbar spine disability and his claimed cervical spine disorder, left knee disorder, and right knee disorder.  If possible, the examiner who rendered the previous opinions as part of the May 2010 VA joints and spine examinations shall provide the new opinions.  Further medical examination of the Veteran shall not be conducted unless the examiner deems it to be necessary.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's VA treatment records from facilities in Mobile, Alabama, dated from mid June 2008 through present by following the mandates of 38 U.S.C.A. §§ 5103A(b)(2), (b)(3) (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.159(c)(2), (e)(1) (2011).  All action in this regard shall be documented in the claims file.  All records obtained shall be associated with the claims file.  If the records do not exist or are otherwise not obtainable, the RO/AMC shall document the reasons therefor in the claims file and properly notify the Veteran thereof.

2.  Request from all appropriate sources, to include the NPRC, the Veteran's service treatment records for his first period of active duty service from February 1968 to January 1970.  Such requests shall be in compliance with 38 U.S.C.A. §§ 5103A(b)(2), (b)(3) (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.159(c)(2), (e)(1) (2011).  All action undertaken pursuant to this paragraph shall be documented in the claims file.  All records obtained shall be associated with the claims file.  If the records do not exist or are otherwise not obtainable, the RO/AMC shall document the reasons therefor in the claims file and properly notify the Veteran thereof.

3.  Review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file, after securing any necessary authorization, any additional pertinent records identified by the Veteran during the course of this remand.  

4.  After completion of the above development, obtain new VA medical opinions regarding the etiology of the Veteran's claimed cervical spine disorder, left knee disorder, and right knee disorder.  These opinions shall be from the VA examiner who rendered the previous opinions as part of the May 2010 VA joints and spine examinations if possible.  If not possible, they shall be from another qualified VA examiner.  

The claims file shall be made available to and reviewed in its entirety by the examiner.  Arrangements shall not be made for the Veteran to be scheduled for further medical examination unless the examiner determines such examination to be necessary.

Then, the examiner shall opine with respect to etiology for each of the Veteran's claimed disorders as to whether it is as likely as not (a 50 percent or greater probability) that the disorder (i) was incurred in, preexisted but underwent aggravation (permanent worsening) beyond natural progression, or otherwise is related to his first period of active duty service, periods of ACTDUTRA and INACTDUTRA in the Alabama Army National Guard, or second period of active duty service and (ii) was caused and/or aggravated (permanently worsened) by his service-connected lumbar spine disability.

A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided for each etiology opinion rendered.  For the left knee, this shall include a discussion of the September and November 1968 service treatment records concerning twisting injuries.  Each of the above actions shall be documented fully in an examination report.

5.  Then readjudicate the Veteran's entitlement to service connection for a cervical spine disorder, a left knee disorder, and a right knee disorder.  If any of the benefits sought on appeal is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


